DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant’s Preliminary Amendment and Remarks, filed 30 Sep 2022, in which claims 1, 6-8, 23, and 28-29 are amended to change the scope and breadth of the claim, claims 2-5 and 14-22 are canceled, and new claims 40-49 are added.

This application is a domestic application, filed 24 Feb 2021; claims benefit of provisional application 63/146,456, filed 02/05/2021; claims benefit of provisional application 63/073,328, filed 09/01/2020; claims benefit of provisional application 63/054,680, filed 07/21/2020; claims benefit of provisional application 63/040,985, filed 06/18/2020; claims benefit of provisional application 63/039,352, filed 06/15/2020; claims benefit of provisional application 63/032,247, filed 05/29/2020; claims benefit of provisional application 62/994,206, filed 03/24/2020; and claims benefit of provisional application 62/982,670, filed 02/27/2020.

Claims 1, 6-13, and 23-49 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant’s election of species of compound 
    PNG
    media_image1.png
    138
    262
    media_image1.png
    Greyscale
 in the reply filed on 30 Sep 2022 is acknowledged. 
However, in view of Applicant’s preliminary amendment filed 30 Sep 2022, this election of species requirement is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-13, and 23-49 are rejected under 35 U.S.C. 103 as being unpatentable over SOMMADOSSI et al. (WO 2018/048937 A1, published 15 Mar 2018, provided by Applicant in IDS filed 27 Apr 2021) in view of Pruijssers et al. (Current Opinion in Virology, 2019, 35, p57-62, Available online 21st May 2019, cited in PTO-892) and Holshue et al. (N. Engl. J. Med., 2020, 382, p929-936, published on January 31, 2020, cited in PTO-892).
SOMMADOSSI et al. teaches use of described compounds or pharmaceutically acceptable salts or compositions thereof for the treatment of a host infected with an RNA virus other than HCV. (abstract) SOMMADOSSI et al. teaches in one embodiment, an active compound is administered to a host that is infected with a positive-sense RNA virus from the family Coronaviridae, such as Betacoronavirus (which includes severe acute respiratory syndrome coronavirus (SARS-CoV)). (page 208, line 15; page 2, line 5) SOMMADOSSI et al. teaches treatment of infections in or exposure to humans or another host animal to an RNA virus that includes the administration of an effective amount of the compound, optionally in a pharmaceutically acceptable carrier. (page 52, line 10-15) SOMMADOSSI et al. teaches the working example of the compound no. 205 
    PNG
    media_image2.png
    124
    350
    media_image2.png
    Greyscale
. (page 253, table 5) SOMMADOSSI et al. teaches the embodiments where the stereochemistry of the compound no. 205 is varied, for example the embodiment of 
    PNG
    media_image3.png
    152
    278
    media_image3.png
    Greyscale
 and variation at the phosphoramidate stereocenter. (page 120) SOMMADOSSI et al. teaches the method using the compound of formula IIIe 
    PNG
    media_image4.png
    184
    288
    media_image4.png
    Greyscale
 including variation of the stereochemistry of the phosphoramidate, which is a subgenus of the formula III, where R7 encompasses aryl which includes phenyl or naphthyl optionally substituted with C1-6alkyl, R8 encompasses hydrogen and C1-6alkyl, R9a and R9b encompasses hydrogen, C1-6alkyl, and cycloalkyl, and R10 encompasses C1-6alkyl optionally substituted with an alkoxy, di(lower alkyl)-amino, C1-6haloalkyl, C3-7cycloalkyl, aryl, heteroaryl, and substituted aryl. (page 32, line 10-20; page 27, line 1 to page 28, line 15) SOMMADOSSI et al. teaches the term “aryl” or “aromatic” encompasses phenyl, benzyl, and naphthyl. (page 194, line 15) SOMMADOSSI et al. teaches the term cycloalkyl encompasses cyclohexyl. (page 194, line 20-25) SOMMADOSSI et al. teaches the term alkyl includes linear and branched chains such as iso-propyl, ethyl, and tert-pentyl. (page 193, lines 5-10) SOMMADOSSI et al. teaches in general, it is typical to administer the pharmaceutical composition in orally administrable form, but certain formulations may be administered via a parenteral or intravenous route. (page 212, line 15) SOMMADOSSI et al. teaches the pharmaceutical composition can be formulated as a solid oral preparation such as a tablet or capsule, or as a liquid oral dosage form such as a solution or a suspension. (page 214, lines 25-30) SOMMADOSSI et al. teaches to treat, prevent or delay the onset of these infections and/or to reduce the likelihood of an RNA virus infection, or a secondary disease state, condition or complication of an RNA virus infection, the compositions will be administered in oral dosage form in amounts ranging from about 250 micrograms up to about 500 mg or more at least once a day, for example, at least 25, 50, 100, 150, 250 or 500 milligrams, up to four times a day. (page 213, lines 15-20) SOMMADOSSI et al. teaches it is routine experimentation to modify the route of administration and dosage regimen of a particular compound in order to manage the pharmacokinetics of the present compounds for maximum beneficial effect in patients. (page 212, lines 20-25) SOMMADOSSI et al. further teaches in one embodiment, an active compound is administered to a host that is infected with Ebola virus. (page 210, lines 25-30) 
SOMMADOSSI et al. does not specifically disclose the method for treatment of COVID-19 caused by the SARS-CoV-2 virus. (claim 1) 
Pruijssers et al. teaches recent outbreaks of SARS-Coronavirus and MERS-Coronavirus (CoV) have heightened awareness about the lack of vaccines or antiviral compounds approved for prevention or treatment of human or potential zoonotic CoVs. Recently, a promising nucleoside analogue with broad-spectrum activity against CoVs has been identified. Pruijssers et al. teaches a review of progress made in the development of antiviral nucleoside and nucleotide analogues targeting viral RNA synthesis as effective therapeutics against CoV infections. (page 57, abstract) Pruijssers et al. teaches coronaviruses (CoVs) are a family of enveloped viruses containing a positive-sense RNA genome. Emerging CoVs have been accorded priority status by WHO and government agencies for development of prevention and treatment strategies due to severity of these infections and credible pandemic potential. (page 57, paragraph spanning left and right columns) Pruijssers et al. teaches nucleotide and nucleoside analogue inhibitors, hereafter abbreviated NI, are chemically synthesized analogues of purines and pyrimidines in which the heterocyclic ring or sugar moiety has been altered. Currently used to treat both chronic and acute viral infections, NIs are administered as nucleotide or nucleoside precursors or prodrugs, which are metabolized by host or viral kinases to their active triphosphate once inside the cell. (page 58, left column, paragraph 2) Pruijssers et al. teaches ribavirin is a guanosine analogue with broad-spectrum antiviral activity against RNA viruses. Treatment of 20 MERS patients with a combination of ribavirin and IFNα2a showed significantly improved survival at 14 days but not at 28 days. (page 59, paragraph spanning left and right columns) Pruijssers et al. teaches remdesivir is a phosphoramidate prodrug of the adenosine NI GS-441524 which is effective against filoviruses, pneumoviruses, and paramyxoviruses and is currently in a Phase I dose-escalation trial for Ebola virus infection. Remdesivir is effective against a broad spectrum of human and pre-epidemic zoonotic CoVs and potently inhibits replication of SARS-CoV and MERS-CoV in primary human airway epithelial cultures. (page 59, right column, paragraph 2) Pruijssers et al. teaches new zoonotic CoVs likely will emerge from divergent virus pools in animal reservoirs. It is therefore critical to develop broad-spectrum anti-CoV strategies aimed at multiple conserved targets and functions. (page 60, left column, paragraph 3) 
Holshue et al. teaches an outbreak of novel coronavirus (2019-nCoV) that began in Wuhan, China, has spread rapidly, with cases now confirmed in multiple countries. We report the first case of 2019-nCoV infection confirmed in the United States and describe the identification, diagnosis, clinical course, and management of the case. (page 929, Summary) Holshue et al. teaches treatment with intravenous remdesivir (a novel nucleotide analogue prodrug in development) was initiated on the evening of day 7, and no adverse events were observed in association with the infusion. (page 933, left column, paragraph 1) Holshue et al. teaches although a decision to administer remdesivir for compassionate use was based on the case patient’s worsening clinical status, randomized controlled trials are needed to determine the safety and efficacy of remdesivir and any other investigational agents for treatment of patients with 2019-nCoV infection. (paragraph spanning page 935-936) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine SOMMADOSSI et al. in view of Pruijssers et al. and Holshue et al. to select the treatment of a host infected with Coronaviridae to be treatment of COVID-19 caused by the SARS-CoV-2 virus comprising administering an effective amount of a compound such as the stereoisomer of the compound no. 205 and to optimize the dosage regimen to provide maximum beneficial effect to the patient. One of ordinary skill in the art would have been motivated to combine SOMMADOSSI et al. in view of Pruijssers et al. and Holshue et al. with a reasonable expectation of success because SOMMADOSSI et al. teaches a method of for the treatment of a host infected with an RNA virus other than HCV including from the family Coronaviridae, such as Betacoronavirus (which includes severe acute respiratory syndrome coronavirus (SARS-CoV)), suggests a broad spectrum of activity such as a method of treatment of a host infected with Ebola or Marburg virus, and suggests it would have been routine experimentation to modify the route of administration and dosage regimen of a particular compound in order to manage the pharmacokinetics of the present compounds for maximum beneficial effect in patients; Pruijssers et al. teaches a long-felt need for nucleotide and nucleoside analogue inhibitors having a broad-spectrum of activity for treatment of new zoonotic CoVs, suggests monitoring the effects of treatment to 14 or 28 days, and teaches the embodiment of remdesivir as a phosphoramidate prodrug of the adenosine NI GS-441524 having a broad spectrum of activity against human and pre-epidemic zoonotic CoVs; and Holshue et al. teaches the novel coronavirus (2019-nCoV), also known as the SARS-CoV-2 virus, treated with intravenous remdesivir as a compassionate use. Regarding the selection of the compound administered in the method, SOMMADOSSI et al. teaches the working example of the compound no. 205 and the genus of compound of formula IIIe, and teaches the compound no. 205 showed the greatest activity against both DENV-2 and YFV, providing guidance for selecting compound no. 205 as the starting point for variation in selecting compounds within the genus of compound of formula IIIe and selected according the teachings within SOMMADOSSI et al. Regarding the selection of the dosage regimen, SOMMADOSSI et al. suggests it would have been routine experimentation to modify the route of administration and dosage regimen of a particular compound in order to manage the pharmacokinetics of the present compounds for maximum beneficial effect in patients, provide examples of the compositions administered in oral dosage form in amounts ranging from about 250 micrograms up to about 500 mg or more at least once a day, for example, at least 25, 50, 100, 150, 250 or 500 milligrams, up to four times a day, and Pruijssers et al. suggests one of ordinary skill in the art would be motivated to monitor the beneficial effect in patients at 14 or 28 days, suggesting it would have been routine optimization to modify the dosage regimen to select the duration of treatment to be at least one month as determined by the patient treated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-13, 23-29, 33-34, 36-39 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,687 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 1-20 of the reference patent are drawn to a method for the treatment of the 2019 coronavirus disease (COVID-19) caused by the SARS-CoV-2 virus in a human in need thereof comprising administering an effective amount of Compound 1 
    PNG
    media_image5.png
    136
    294
    media_image5.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, optionally in a pharmaceutically acceptable carrier, meeting all limitations of claims 1, 6, 9-13 and 39. Reference claim 2 specifies the stereochemistry at the phosphoramidate stereocenter, leading one of skill in the art to readily envision the opposite phosphoramidate stereocenter encompassed in Reference claim 1, and addressing limitations of claims 7-8.  Reference claims 3-10 recite the dosage form of the compound administered, meeting limitations of claims 23-29. Reference claim 11 specifies the compound administered at an oral dosage of about 550 mg twice a day, addressing limitations of claims 34 and 36. Reference claims 15-17 specifies the method wherein the compound is administered once per day and with a single loading dose of 1100 mg or 1200 mg, addressing limitations of claims 33 and 37-38. Reference claims 18-20 specify the maintenance dose is continued for at least 5 days, meeting limitations of claim 49. 

Claims 30-32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,687 (reference patent) in view of SOMMADOSSI et al. (WO 2018/048937 A1, published 15 Mar 2018, provided by Applicant in IDS filed 27 Apr 2021) and Pruijssers et al. (Current Opinion in Virology, 2019, 35, p57-62, Available online 21st May 2019, cited in PTO-892). 
Reference claims 1-20 of the reference patent disclose as above.
Reference claims 1-20 do not specifically disclose the compound is administered for at least one week, at least two weeks, or at least one month. (claims 30-32) Reference claims 1-20 do not specifically disclose the compound is administered three times a day. (claim 35)
SOMMADOSSI et al. teaches as above.
Pruijssers et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference claims 1-20 in view of SOMMADOSSI et al. and Pruijssers et al. to optimize the dosage regimen through routine experimentation. One of ordinary skill in the art would have been motivated to combine Reference claims 1-20 in view of SOMMADOSSI et al. and Pruijssers et al. with a reasonable expectation of success because all of Reference claims 1-20, SOMMADOSSI et al., and Pruijssers et al. are drawn to treatment of disease caused by a coronavirus in a human host by administering a nucleoside analogue, SOMMADOSSI et al. teaches it is routine experimentation to modify the route of administration and dosage regimen of a particular compound in order to manage the pharmacokinetics of the present compounds for maximum beneficial effect in patients, Reference claims 11 and 15-17 specify the administration twice or once a day, Reference claims 18-20 specify the maintenance dose is continued for at least 5 days, and Pruijssers et al. suggests one of ordinary skill in the art would be motivated to monitor the beneficial effect in patients at 14 or 28 days, suggesting it would have been routine optimization to modify the dosage regimen to select the duration of treatment to be at least one month as determined by the patient treated.

Claims 1, 6-13, 23-29, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 17/306674 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 1-38 of the reference application are drawn to a method for the treatment of a human in need thereof infected with the SARS-CoV-2 virus comprising administering an effective amount of Compound 1 
    PNG
    media_image5.png
    136
    294
    media_image5.png
    Greyscale
 or a pharmaceutically acceptable salt thereof in combination with an additional antiviral compound optionally in a pharmaceutically acceptable carrier, meeting all limitations of claims 1, 6, 9-13 and 39. Reference claim 2-5 specifies the stereochemistry at the phosphoramidate stereocenter, addressing limitations of claims 7-8.  Reference claims 9-15 and 19-32 recite the dosage form of the compound administered, meeting limitations of claims 23-29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-38 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 17/306674 (reference application) in view of  SOMMADOSSI et al. (WO 2018/048937 A1, published 15 Mar 2018, provided by Applicant in IDS filed 27 Apr 2021) and Pruijssers et al. (Current Opinion in Virology, 2019, 35, p57-62, Available online 21st May 2019, cited in PTO-892). 
Reference claims 1-38 of the reference application recite as detailed above.
Reference claims 1-38 do not specifically disclose the compound is administered for at least one week, at least two weeks, at least one month, or for at least five days. (claims 30-32 and 49) Reference claims 1-38 do not specifically disclose the compound is administered once a day, twice a day, or three times a day. (claim 33-35) Reference claims 1-38 do not specifically disclose the compound is administered at least about 500 mg, at least about 600 mg, or at least about 700 mg. (claims 36-38)
SOMMADOSSI et al. teaches as above.
Pruijssers et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference claims 1-38 in view of SOMMADOSSI et al. and Pruijssers et al. to optimize the dosage regimen through routine experimentation. One of ordinary skill in the art would have been motivated to combine Reference claims 1-20 in view of SOMMADOSSI et al. and Pruijssers et al. with a reasonable expectation of success because all of Reference claims 1-38, SOMMADOSSI et al., and Pruijssers et al. are drawn to treatment of disease caused by a coronavirus in a human host by administering a nucleoside analogue, SOMMADOSSI et al. teaches it is routine experimentation to modify the route of administration and dosage regimen of a particular compound in order to manage the pharmacokinetics of the present compounds for maximum beneficial effect in patients, SOMMADOSSI et al. teaches the compound administered once a day or up to four times a day, and Pruijssers et al. suggests one of ordinary skill in the art would be motivated to monitor the beneficial effect in patients at 14 or 28 days, suggesting it would have been routine optimization to modify the dosage regimen to select the duration of treatment to be at least one month as determined by the patient treated.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6-13, and 23-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/094541 (reference application) in view of SOMMADOSSI et al. (WO 2018/048937 A1, published 15 Mar 2018, provided by Applicant in IDS filed 27 Apr 2021), Pruijssers et al. (Current Opinion in Virology, 2019, 35, p57-62, Available online 21st May 2019, cited in PTO-892), and Mehellou et al. (J. Med. Chem., 2018, 61, p2211-2226, cited in PTO-892). 
Reference claims 1 and 5 are drawn to a method for the treatment of the 2019 coronavirus disease (COVID-19) caused by the SARS-CoV-2 virus in a human in need thereof comprising administering delivering an effective amount of a compound of the formula 
    PNG
    media_image6.png
    144
    201
    media_image6.png
    Greyscale
, where R5 is a stabilized phosphate prodrug that metabolizes in vivo to a monophosphate, diphosphate, or triphosphate.
Reference claims 1 and 5 do not specifically recite the compound of claimed Formula I. (claim 1) Reference claims 1 and 5 do not specifically disclose the compound is administered for at least one week, at least two weeks, at least one month, or for at least five days. (claims 30-32 and 49) Reference claims 1 and 5 do not specifically disclose the compound is administered once a day, twice a day, or three times a day. (claim 33-35) Reference claims 1 and 5 do not specifically disclose the compound is administered at least about 500 mg, at least about 600 mg, or at least about 700 mg. (claims 36-38)
SOMMADOSSI et al. teaches as above.
Pruijssers et al. teaches as above.
Mehellou et al. teaches the ProTide technology is a prodrug approach developed for the efficient intracellular delivery of nucleoside analogue monophosphates and monophosphonates. In this approach, the hydroxyls of the monophosphate or monophosphonate groups are masked by an aromatic group and an amino acid ester moiety, which are enzymatically cleaved-off inside cells to release the free nucleoside monophosphate and monophosphonate species. (page 2211, abstract) Mehellou et al. teaches the postulated mechanism of ProTide metabolism generates the monophosphate. (page 2216, figure 6)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference claims 1 and 5 in view of SOMMADOSSI et al., Pruijssers et al., and Mehellou et al. select the treatment of a host infected with Coronaviridae to be treatment of COVID-19 caused by the SARS-CoV-2 virus comprising administering an effective amount of a compound such as the compound no. 205 and to optimize the dosage regimen to provide maximum beneficial effect to the patient. One of ordinary skill in the art would have been motivated to combine Reference claims 1 and 5 in view of SOMMADOSSI et al., Pruijssers et al. and Holshue et al. with a reasonable expectation of success because Reference claims 1 and 5, SOMMADOSSI et al., and Pruijssers et al. are drawn to treatment of disease caused by a coronavirus in a human host by administering a nucleoside analogue, SOMMADOSSI et al. teaches a method of for the treatment of a host infected with an RNA virus other than HCV including from the family Coronaviridae, such as Betacoronavirus (which includes severe acute respiratory syndrome coronavirus (SARS-CoV)), suggests a broad spectrum of activity such as a method of treatment of a host infected with Ebola or Marburg virus, and suggests it would have been routine experimentation to modify the route of administration and dosage regimen of a particular compound in order to manage the pharmacokinetics of the present compounds for maximum beneficial effect in patients; Pruijssers et al. teaches a long-felt need for nucleotide and nucleoside analogue inhibitors having a broad-spectrum of activity for treatment of new zoonotic CoVs, suggests monitoring the effects of treatment to 14 or 28 days, and Mehellou et al. teaches the compound no. 205 and formula IIIe taught by SOMMADOSSI et al. are a ProTide prodrug which is metabolized in vivo to a monophosphate. Regarding the selection of the compound administered in the method, SOMMADOSSI et al. teaches the working example of the compound no. 205 and the genus of compound of formula IIIe, and teaches the compound no. 205 showed the greatest activity against both DENV-2 and YFV, providing guidance for selecting compound no. 205 as the starting point for variation in selecting compounds within the genus of compound of formula IIIe and selected according the teachings within SOMMADOSSI et al. Regarding the selection of the dosage regimen, SOMMADOSSI et al. suggests it would have been routine experimentation to modify the route of administration and dosage regimen of a particular compound in order to manage the pharmacokinetics of the present compounds for maximum beneficial effect in patients, provide examples of the compositions administered in oral dosage form in amounts ranging from about 250 micrograms up to about 500 mg or more at least once a day, for example, at least 25, 50, 100, 150, 250 or 500 milligrams, up to four times a day, and Pruijssers et al. suggests one of ordinary skill in the art would be motivated to monitor the beneficial effect in patients at 14 or 28 days, suggesting it would have been routine optimization to modify the dosage regimen to select the duration of treatment to be at least one month as determined by the patient treated.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623